                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION

 KIMBRELY JOE BYARS,                              )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                          Civil No. 1:18-CV-45-GCM
                                                  )
 NANCY A. BERRYHILL,                              )
 Acting Commissioner of Social Security,          )
                                                  )
         Defendant.                               )

                                              ORDER

       Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$4,050.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, Christopher S. Stepp,

and mailed to his office at 112 South Main Street, Hendersonville, North Carolina 28792, in

accordance with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees

under the Equal Access to Justice Act.

       So ordered.


                                         Signed: October 24, 2018
